Citation Nr: 1435093	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-49 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased initial rating for major depression with anxious mood (claimed as posttraumatic stress disorder (PTSD)), rated as 30 percent disabling prior to June 30, 2008.

2. Entitlement to an increased initial rating for major depression with anxious mood (claimed as PTSD), rated as 50 percent disabling from June 30, 2008 to January 19, 2012.

3. Entitlement to an increased initial rating for major depression with anxious mood (claimed as PTSD), rated as 70 percent disabling since January 19, 2012.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to November 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for major depression with anxious mood and assigned a 30 percent rating, effective February 27, 2006. 

During the pendency of the appeal, a July 2009 rating decision increased the disability rating for major depression with anxious mood to 50 percent, effective June 30, 2008.  Subsequently, an August 2012 rating decision increased the disability rating for major depression with anxious mood to 70 percent, effective January 19, 2012.  However, as this increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this appeal for additional development in December 2011 and January 2013.  It is now returned to the Board.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  

The issues of entitlement to service connection for ulcerative colitis, gall bladder removal, large intestine resection, and rectum impairment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   See January 2013 statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal must be remanded to obtain treatment records.  A review of the VA treatment records in the electronic claims file indicate that the Veteran received ongoing care at her local Vet Center prior to transferring care to the VA Medical Center; the record does not contain evidence of treatment from the Vet Center facility.  On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c).

The January 2013 remand instructed the AOJ to obtain the Veteran's employment records from the Baltimore VA Mental Health Counseling Services in order to ascertain how many days of work she had missed solely due to her service-connected disability.  Unfortunately, the AOJ only obtained the Veteran's medical treatment records, and thus failed to comply with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a TDIU has been raised by the record.  The Veteran has asserted that her psychological disability impacts her ability to work and essentially renders her unemployable.  See April 2013 letter.  The AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran in order to have her provide the names and addresses of any and all health care providers who have provided treatment for her mental health disorders since service.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.  

A specific request should be made for any ongoing VA and Vet Center treatment records.

2. The AOJ should attempt to obtain the Veteran's employment records from the Baltimore VA Mental Health Counseling Services that relate to the Veteran's lost time or sick leave since 2006.  If the Veteran's authorization is required for procurement of her employment records, the AOJ should secure the appropriate release and authorization from the Veteran.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and her representative of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

The Veteran should be informed that it is ultimately her responsibility to furnish her employment records if the AOJ is unable to obtain them.

3. The AOJ should consider whether the Veteran is entitled to a TDIU.  In doing so, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as deemed necessary.

4. Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


